DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 8-14 are pending in this application.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/29/2020 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James LaBarre on 12/9/2021.
The application has been amended as follows: Claim 10 is amended to recite:
A direct-current breaking device comprising:
	a main circuit breaker inserted on a DC line;
	a resonant circuit connected in parallel with the main circuit breaker; and 
	an energy absorber connected in parallel with the main circuit breaker via the resonant circuit; 
	wherein the resonant circuit includes
	first, second, third, and fourth switchers, a capacitor, and a first reactor,
	a first circuit and a second circuit are connected in parallel, the first circuit including the first switcher and the second switcher connected in series with each other, the second circuit including the 
	the capacitor is connected between a connection point of the first switcher and the second switcher and a connection point of the third switcher and the fourth switcher to constitute a bridge circuit, and the bridge circuit and the first reactor are connected in series with each other, wherein a second reactor is the first or fourth switcher, and a third reactor is connected in series with the second or third switcher, and wherein the second and third reactor are on opposite sides of the bridge circuit facing each other.
Allowable Subject Matter
Claims 8-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Claims 8 and 12 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 8, especially a second switch connected to another end of the capacitor; and a second charging resistor grounded via the second switch. The closest prior art of record is Akagi et al. International Patent Document WO 2016104623 A1 (hereinafter “Akagi”), Horinouchi et al. International Patent Document WO 2015166600 (hereinafter “Horinouchi”), Takeda et al. European Patent Document EP 2894653 A1 (hereinafter “Takeda”), Hur et al. Korean Patent Document KR 2018005886 A (hereinafter “Hur”), Backman et al. U.S. Patent Application 2018/0041021 (hereinafter “Backman”), Park et al. U.S. Patent Application 2016/0322178 (hereinafter “Park”), Ka et al. International Patent Document WO 2016056274 A1 (hereinafter “Ka”), Takushi et al. Japanese Patent Document JP 6921364 B1 (hereinafter “Takushi”), and Rong et al. Chinese Patent Document CN 206559027 U (hereinafter “Rong”). Regarding claim 8, Akagi teaches a direct-current breaking device (i.e. circuit breaker 2)(fig.16) comprising: a main circuit breaker (i.e. mechanical circuit breaker 12)(fig.16) inserted on a DC line (refer to Vdc)(fig.16); a resonant circuit (i.e. inductor 14, DCDC converter 21, and capacitor 22)(fig.16) connected in parallel with the main circuit breaker (implicit); and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KEVIN J COMBER/Primary Examiner, Art Unit 2839